DISMISS; and Opinion Filed September 14, 2015.




                                             Court of Appeals
                                                               S     In The


                                      Fifth District of Texas at Dallas
                                                          No. 05-15-01094-CR

                                               ARTIS GRANVILLE, Appellant
                                                          V.
                                              THE STATE OF TEXAS, Appellee

                                   On Appeal from the 265th Judicial District Court
                                                Dallas County, Texas
                                        Trial Court Cause No. F97-45891-R

                                             MEMORANDUM OPINION
                                     Before Justices Lang-Miers, Brown, and Schenck
                                              Opinion by Justice Lang-Miers
            Appellant filed a pro se notice of appeal on September 10, 2015 referencing a

“judgment/sentence” date of September 3, 1997. The notice of appeal, other than indicating a

“motion for new trial” was filed on August 26, 2015, does not indicate that any new, appealable

order was entered by the trial court. 1 We conclude we lack jurisdiction over the appeal.

            “Jurisdiction concerns the power of a court to hear and determine a case.” Olivo v. State,

918 S.W.2d 519, 522 (Tex. Crim. App. 1996). The jurisdiction of an appellate court must be

legally invoked, and, if not, the power of the court to act is as absent as if it did not exist. See id.

at 523. “The standard to determine whether an appellate court has jurisdiction to hear and

determine a case ‘is not whether the appeal is precluded by law, but whether the appeal is

     1
         This is appellant’s second pro se notice of appeal regarding this case in the last two months. We dismissed the previous appeal for want of
jurisdiction. Granville v. State, No. 05-15-00872-CR (Tex. App.-–Dallas July 29, 2015, no pet.).
authorized by law.’” Blanton v. State, 369 S.W.3d 894, 902 (Tex. Crim. App. 2012) (quoting

Abbott v. State, 271 S.W.3d 694, 696–97 (Tex. Crim. App. 2008)). The right to appeal in a

criminal case is a statutorily created right. See McKinney v. State, 207 S.W.3d 366, 374 (Tex.

Crim. App. 2006); Griffin v. State, 145 S.W.3d 645, 646 (Tex. Crim. App. 2004). See also TEX.

CODE CRIM. P. ANN. art. 44.02 (West 2006) (providing right of appeal for defendant); TEX. R.

APP. P. 25.2(a)(2) (rules for appeal by defendant). Appellate courts may consider appeals by

criminal defendants only after conviction or the entry of an appealable order. See Wright v.

State, 969 S.W.2d 588, 589 (Tex. App.––Dallas 1998, no pet.).

       Appellant’s September 10, 2015 notice of appeal is untimely as to the September 3, 1997

sentencing date, see TEX. R. APP. P. 26.2(a), and no further appealable orders have been entered

by the trial court. Therefore, we have no jurisdiction over this appeal.

       We dismiss the appeal for want of jurisdiction.




                                                      /Elizabeth Lang-Miers/
                                                      ELIZABETH LANG-MIERS
                                                      JUSTICE


Do Not Publish
TEX. R. APP. P. 47

151094F.U05




                                                –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

ARTIS GRANVILLE, Appellant                           On Appeal from the 265th Judicial District
                                                     Court, Dallas County, Texas
No. 05-15-01094-CR        V.                         Trial Court Cause No. F97-45891-R.
                                                     Opinion delivered by Justice Lang-Miers,
THE STATE OF TEXAS, Appellee                         Justices Brown and Schenck participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 14th day of September, 2015.




                                             –3–